Title: To George Washington from Brigadier General Anthony Wayne, 26 December 1777
From: Wayne, Anthony
To: Washington, George



Sir
[Valley Forge] 26th Decr 1777

The Inhabitants from being acquainted with me are perpetually lodging their Complaints against the proceedings of the Deputy Commissaries Quarter Masters & Soldiery—they say that all the provision & Provender which they had laid up for their family use and Stock during the Winter, has been taken and Carried off by force—that money will not Replace it, and that they must either Starve or remove into some distant part for Sustenance for themselves—as to their Horses and Other Stock, they say that they have not the most distant prospect of saving them.

many of these Complaints I believe to be but too well founded—whilst Others are Exaggerated—I wish that some Discrimination had taken place—I am sorry to find that many of the families of those Officers and Soldiers who are now out in the Militia, are almost entirely striped of every Sustenance of life for either man or Horse—and that in the most Insulting manner—the tempers of the people are much Sowered—the Militia are returning home with arms in their hands to protect their families from further Insult and Robberies.
I have endeavoured to Reconcile them as much as possible—by assuring them that it never was your Excellencies Intention to draw from the Inhabitants any more provision or forage than they could spare, for which a liberal price would be allowed—and that it was their Indispensible duty to Contribute as much as lay in their power to the Support of an army which was posted for the purpose of Covering the Country against the Depredations of the Enemy—who were they to come among them—they would not only take every thing they had without any Recompence—but probably burn their Houses over their heads—that such of them as had it not in their power to replace the provision taken from them—and without which their families could not be supported thro’ the Winter, I doubted not but upon Application to your Excellency they would be Order’d to receive as much from the Commy as was taken, or a proportion of it—and that they would receive Immediate pay for the Surplus.
this Sir perhaps was Assuming too much, but I trust that when your Excellency reflects upon the unhappy and Distressed situation that some of the Inhabitants are reduced to—you will see the necessity, as well as justice of Adopting this measure, and Ordering the Quarter Masters and Commissaries, to be more Circumspect in future and to Settle with and pay the Inhabitants for what has been taken from them—without these delays & Insults—which the people say they experience almost on every Occation—and which you may rest Assured is one great cause of the Unwillingness of the Inhabitants to supply this Army.
I would beg leave to Suggest the Immediate Necessity of Issuing standing Garrison Orders—which among other Regulations should fix Certain Bound, without which if any Soldier should be found (except on duty—or leave first Obtained in Writing from the Commanding Officer of his Regiment) he should be punished as a Deserter—if the Officers were also enjoined to Call the Rolls morning and Evening and at tattoo, which should beat at 8 OClock every Night—it would effectually prevent the Soldiers from maroding as well as from Desertion.
these Orders should be fixed upon the Door of each Hutt, there to Remain during the Winter and to be regularly read once every week at

the Head of each Regiment—to the end that neither Officer or Soldier would plead Ignorance of them.
I would also beg leave to Suggest to your Excellency the practicability as well as necessity of making a grand forage in the Vicinity of Chester and Derby as soon as the Hutts are perfected—by which time Its not Improb[ab]le that Shoe’s Stockings &ca may Arrive sufficient to supply those Soldiers that are in most want of them—which will enable you to Effect so necessary a buisness—my presence at this time is Indispensibly necessary at Lancaster to push the filling the Regiments of this State and the providing Clothing for them.
this is a buisness of the first Consequence and which I can undertake during my State of Convalescency—if your Excellency has no particular Objection I shall set off tomorrow or next day if I find myself able to ride—I will wait on you before I go—Interim I am your Excellencies Most Obt Hume Sert

Anty Wayne

